Citation Nr: 1138234	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss, prior to March 19, 2011.

2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss, from March 19, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a noncompensable rating for the Veteran's bilateral hearing loss disability.  

In April 2007, the Veteran requested a hearing before a hearing officer at the RO.  In a December 2007 letter, the RO advised the Veteran that his hearing was scheduled for February 2008.  However, in January 2008, the Veteran cancelled his hearing request.  

In December 2010, the Board remanded the claim for a compensable rating for bilateral hearing loss, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In a June 2011 rating decision, the AMC assigned a 10 percent rating for bilateral hearing loss, effective March 19, 2011.  While the RO has assigned an increased rating of 10 percent for bilateral hearing loss, from March 19, 2011, as higher ratings are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has recharacterized the appeal as encompassing the two claims set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, in the December 2010 remand, the Board observed that, in his October 2006 notice of disagreement, the Veteran stated that his esophageal web and tube had been destroyed secondary to complications from his service-connected otitis media.  The Agency of Original Jurisdiction (AOJ) was instructed to clarify whether the Veteran wished to proceed with a claim for service connection on a secondary basis for problems of the esophagus.  This issue was referred to the AOJ for appropriate action.  A June 2011 memorandum in the claims file reflects that the AMC had determined that the RO should clarify a claim for secondary service connection for problems of the esophagus.  However, no actual clarification regarding this claim appears to have been undertaken.  As this issue has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is, therefore, referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.  

2.  For the period prior March 19, 2011, the Veteran's bilateral hearing loss disability was manifested by no worse than Level VIII hearing in the right ear with Level I hearing in the left ear.  

3.  Audiometric testing on March 19, 2011 revealed Level VII hearing in the right ear with Level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss, for the period prior to March 19, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2011).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, for the period from March 19, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating was received in January 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in May 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim for an increased rating was reviewed and the September 2006 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in March and May 2006.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with VA audiological examinations in May 2006, February 2008, and March 2011, and a VA ear disease examination in June 2006.

The Board is mindful of the duty to provide an adequate examination if one is undertaken.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Court has held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court further noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id., at 455-56.  To the extent that there may be such a defect here, no prejudice has been demonstrated.  Indeed, while the February 2008 VA examiner did not describe the functional effects of the Veteran's hearing loss disability, the May 2006 VA examiner described the Veteran's situation of greatest difficulty in terms of hearing loss and the March 2011 VA examination report identified the impact of the Veteran's bilateral hearing loss disability on his occupational activities.  Based on the foregoing, the Board finds that the functional effects of the Veteran's hearing loss disability have been adequately addressed in the VA audiological examination reports.  

Further, pertinent regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  In his September 2011 Informal Hearing Presentation (IHP), the Veteran's representative argued that the March 2011 VA audiological examination is inadequate because the examination report does not indicate that the examiner was a state-licensed audiologist.  Despite this assertion, the Board's search of the Indiana Professional Licensing Agency's listing of licensed audiologists reflects that the March 2011 VA examiner is, indeed, a state-licensed audiologist.  See Indiana Online Licensing, available at https://mylicense.in.gov/EVerification/SearchResults.aspx.   

Additionally, while, in his September 2011 IHP, the Veteran's representative further asserted that the Veteran's hearing loss was worse than indicated in the testing, he did not specify the testing to which he was referring, nor has he or the Veteran asserted that the service-connected bilateral hearing loss has worsened since it was last tested, in March 2011.  Accordingly, the Board finds that the VA audiological examinations are adequate to evaluate the service-connected bilateral hearing loss pursuant to the pertinent rating criteria.  

The Board notes that, in October 2006, the RO requested the Veteran's records from the Social Security Administration (SSA). In a November 2006 response, the SSA indicated that the requested medical records could not be furnished because, after an exhaustive and comprehensive search, SSA was unable to locate the folder. Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the SSA records, and that no further action in this regard is required.  See 38 C.F.R. § 3.159(c)(2).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.



Factual Background and Analysis

Historically, in a February 1974 rating decision, the RO, in pertinent part, granted service connection and assigned an initial noncompensable rating for defective hearing.  In January 2006, the Veteran filed his current claim for an increased rating.  In the September 2006 rating decision, from which the current appeal stems, the RO, in pertinent part, continued the noncompensable rating for the Veteran's defective hearing.  In the June 2011 rating decision, the AMC granted an increased, 10 percent, rating for bilateral hearing loss, effective March 19, 2011.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The results of above-described testing are charted on Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) and Table VII (Percentage Evaluations for Hearing Impairment).  See 38 C.F.R. § 4.85.  Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of  the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R.  § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the AOJ has already staged the ratings for the Veteran's service-connected bilateral hearing loss.  Hence, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.



Prior to March 19, 2011

Records of private treatment dated from March 1997 to March 2006 reflect that, in March 2006, the Veteran reported that, since his most recent treatment in June 2005, he had not noted a change in his hearing loss.  The Veteran indicated that, while he had worn hearing aids in the past, he had not worn them for several years.  He added, however, that over the last several years he had noticed a slight progression in his hearing loss, bilaterally.  Audiogram revealed mild sloping to profound mixed hearing loss on the right with normal sloping to severe mixed hearing loss on the left.  Speech discrimination scores were normal, bilaterally.  The pertinent impression was bilateral mixed hearing loss with a larger conductive component on the right than left, secondary to a lateralized graft from a prior tympanoplasty.  The physician opined that the Veteran would do well with bilateral hearing aids.  

Records of VA treatment dated from February to July 2006 reflect that the Veteran underwent an audiological assessment in February 2006.  He reported that his situations of greatest difficulty hearing were with his family, in groups, watching television, and using the phone.  The audiological assessment revealed mild to profound mixed hearing loss in the right ear and normal sloping to severe mixed hearing loss in the left ear.  Word recognition was excellent at 100 percent, bilaterally.  The Veteran was provided hearing aids in March 2006.  

The Veteran was afforded a VA audiological examination to evaluate his bilateral hearing loss disability in May 2006.  In describing his situation of greatest difficulty, the Veteran reported difficulty with all daily communication.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
50
65
75
105
LEFT
30
40
65
70

Pure tone threshold averages were 73.75 decibels (dB) in the right ear and 51.25 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 100 percent, bilaterally.  The diagnoses were mild to profound mixed hearing loss in the right ear and mild to severe mixed hearing loss in the left ear.  

During a VA ear disease examination the following month, the Veteran reported no significant change in his hearing loss for the past two years, and described good use of hearing aids, bilaterally.  The examiner observed that audiometric testing from May 2006 revealed no change when compared to testing conducted in February 2006.  The pertinent assessment was bilateral mixed hearing loss.    

In correspondence dated in August 2006, the Veteran's wife reported that his hearing had gotten progressively worse since she met him in 1984.  

In his October 2006 notice of disagreement, the Veteran expressed disagreement with the finding that he had 100 percent speech discrimination ability, stating that anyone with profound hearing loss could not discriminate between many words.  In his April 2007 VA Form 9, the Veteran argued that the noncompensable rating assigned for his service-connected hearing loss did not take into account the workings of the inner ear and eustachian tube, adding that his eustachian tubes, nerves, and other elements of his ears had been damaged due to constant infections.  [Parenthetically, the Board notes that the Veteran is in receipt of a 10 percent disability rating for service-connected chronic, bilateral otitis media.]

The Veteran was again afforded a VA audiological evaluation in February 2008.  He denied receiving medical treatment for his ears since 2006.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
75
75
100
105
LEFT
40
45
65
75

Pure tone threshold averages were 88.75 decibels (dB) in the right ear and 56.25 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 94 percent in the right ear and 92 percent in the left ear.  The audiologist commented that the Veteran's hearing might be made worse by existing chronic otitis media, and indicated that an ear, nose, and throat examination should be conducted prior to a rating determination or change, to determine if any medical treatment could result in an improvement of thresholds.  The diagnoses were moderate to profound mixed hearing loss in the right ear and mild to severe mixed hearing loss in the left ear.  

During VA treatment in February 2010, the Veteran reported no significant change in his hearing since his last evaluation, in February 2008.  Audiological assessment revealed moderately severe sloping to profound mixed hearing loss in the right ear and mild sloping to profound mixed hearing loss in the left ear.  Word recognition scores were described as good, bilaterally, with scores of 84 percent in the right ear and 92 percent in the left ear.  The audiologist compared the February 2010 findings with the findings from the audiological evaluation performed in February 2008 and opined that there was no significant change in either ear.  

Applying the method for evaluating hearing loss to the results of the May 2006 VA examination reveals Level II hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  These results also do not reflect an exceptional pattern of hearing loss in either ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

Applying the method for evaluating hearing loss to the results of the February 2008 VA examination reveals Level III hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The results of the February 2008 VA examination reveal an exceptional pattern of hearing loss in the right ear because the puretone threshold at each of the four specified frequencies was higher than 55 Hertz.  Application of these findings to Table VIA reveals Level VIII hearing in the right ear.  Combining Level VIII hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the fact that the February 2010 record of VA treatment reflects a word recognition score of 84 percent in the right ear (worse than the score of 94 percent in the right ear on VA examination in February 2008).  Nevertheless, the February 2010 VA audiological assessment did not include any report of puretone testing, in decibels, as required to rate the Veteran's service-connected bilateral hearing loss pursuant to the pertinent rating criteria.  In any event, the audiologist specifically compared the February 2010 findings with the findings from audiological evaluation performed in February 2008 and opined that there was no significant change in either ear.  

The Board has further considered the February 2008 VA examiner's comment that the Veteran's hearing might be made worse by existing chronic otitis media, and suggestion that an ear, nose, and throat examination should be conducted prior to a rating determination or change, to determine if any medical treatment could result in an improvement of thresholds.  While no such ear, nose, and throat examination was performed, the Board notes that, even considering additional hearing impairment possibly attributable to chronic otitis media, the relevant testing nevertheless revealed a noncompensable hearing loss disability.  

Based on the foregoing, the Board concludes that the medical evidence for the period in question shows that a compensable rating for bilateral hearing loss is not warranted.  

Since March 19, 2011

The Veteran was afforded a VA audiological examination on March 19, 2011.  The examiner reviewed the claims file, and observed that the Veteran had a long history of asymmetric hearing loss, with right ear hearing loss worse than left ear hearing loss.  On audiological testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
70
90
105+
LEFT
35
45
70
80

As regards the result of 105+ at 4000 Hertz in the right ear, the Board notes that VA guidance indicates that, in regard to audiological testing, in no instance shall stimuli be presented above 105 dB for pure tone tests.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2 (K.C. Dennis, ed. 2004).  

Pure tone threshold averages were 81.25 dB in the right ear and 57.5 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 92 percent in the right ear and 96 percent in the left ear.  The diagnosis was asymmetric hearing loss, mixed on the right side and sensorineural on the left.  The examiner commented that the testing did not reveal a significant change from the most recent hearing test, performed in February 2010.  The examiner further addressed the effect of the Veteran's hearing loss on his occupation, noting that it would have significant effects.  Specifically, she stated that, without the use of hearing aids, the Veteran's ability to understand speech would be detrimentally affected.    

Applying the method for evaluating hearing loss to the results of the March 2011 VA examination reveals Level II hearing in the right ear, and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The results of the March 2011 audiological evaluation reveal an exceptional pattern of hearing loss in the right ear because the puretone threshold at each of the four specified frequencies was higher than 55 Hertz.  Application of these findings to Table VIA reveals Level VII hearing in the right ear.  Combining Level VII hearing for the right ear and Level II hearing for the left ear according to Table VII reveals a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, for the period beginning March 19, 2011, a rating in excess of 10 percent for bilateral hearing loss is not warranted.

Both Periods

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of  disability ratings for hearing impairment is derived by a  mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological testing of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board acknowledges the assertions made by the Veteran and his representative, on his behalf, that his bilateral hearing loss warrants increased ratings, before and after March 19, 2011.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in determining the actual degree of disability, the Board finds the objective audiological testing to be more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, alone, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

The Board has also considered whether the Veteran's claims should be referred for extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board has considered the opinion of the March 2011 VA examiner, that the Veteran's service-connected hearing loss had significant effects on his occupation.  During the same examination, the Veteran reported that he was currently working around loud equipment at the U.S. Postal Service.  Despite the opinion that the Veteran's bilateral hearing loss disability affects employment, the schedular rating criteria are designed to take such factors into account.  In this regard, the rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board finds that the Veteran's symptoms are those contemplated by the rating criteria.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  Further, the Veteran has not submitted evidence indicating that his hearing loss disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  See VAOPGCPREC 6-96.  The evidence does not show marked interference with employment as defined for the purpose of extraschedular consideration, and does not show frequent periods of hospitalization or other unusual circumstances sufficient to warrant extraschedular consideration.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board concludes that no further staged rating of the Veteran's bilateral hearing loss is warranted and that a compensable rating for the period prior to March 19, 2011 and a rating in excess of 10 percent from that date must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as indicated above, given the mechanical nature of deriving ratings for hearing loss, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating for bilateral hearing loss, prior to March 19, 2011, is denied.

A rating in excess of 10 percent for bilateral hearing loss, from March 19, 2011, is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


